UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1840


In re: ALFRED LEE MAULDIN,

                    Petitioner.



          On Petition for Writ of Mandamus. (5:17-cv-02312; 5:17-cv-02626)


Submitted: October 18, 2018                                   Decided: October 22, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alfred Lee Mauldin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alfred Lee Mauldin petitions for a writ of mandamus seeking an order directing

the Bureau of Prisons to recalculate his earned statutory good time credit and hold an

administrative hearing. We conclude that Mauldin is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       Mauldin filed a 28 U.S.C. § 2241 (2012) petition in which he raised the good time

issue, and that petition is still pending in the district court. The Respondent in that habeas

proceeding was ordered to show cause why habeas relief should not be granted—which

the Respondent did—and, on April 30, 2018, the district court referred the matter to a

magistrate judge for a recommended disposition. Thus, the good time credit issue is

under consideration in the district court, and only four months have passed since the

matter was referred to the magistrate judge.

       Accordingly, although we grant Mauldin’s application to proceed in forma

pauperis, we deny mandamus relief. We also deny Mauldin’s motion for injunctive

relief. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        PETITION DENIED

                                               2